Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on July 28, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2019/0227321 A1).
Regarding claims 1 and 11, Lee discloses a waveguide display (Fig. 4) comprising: a first substrate (320) including two opposing sides; a grating (365, paragraph 0055) on a first side of the two opposing sides of the first substrate, the grating configured to couple display light that is guided by the first substrate through total internal reflection (paragraph 0054) out of the first substrate and refractively transmit ambient light (paragraph 0004); a first antireflection layer (1660 in Fig. 16B) on a first surface of the grating and configured to reduce reflection of visible light at the first surface of the grating (paragraph 0102). 
Still regarding claims 1 and 11, Lee teaches the claimed invention except for specifically stating a second antireflection layer.  However, Lee discloses in paragraph 0055 that directing element 360 on the opposing second side is structurally similar to decoupling element 365 and is a diffraction grating.  As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose a second grating having an accompanying antireflection layer in order to reduce ghost images or other optical artifacts at said second side.  
Regarding claim 8, Lee further discloses the antireflection layer includes two or more layers characterized by different respective effective refractive indices (paragraph 0099 teaches antireflection layer may comprise a dielectric thin film layer and a nano-structured coating, which would have different refractive indices since they are different materials).  Lee teaches the claimed invention except for the refractive indices less than a refractive index of the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the substrate from a higher index material in order to provide optimum transmissivity at the desired wavelengths of light, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 9 and 10, Lee discloses a slanted grating (1620 in Fig. 16B) including a grating layer including plurality of slanted ridges, the slanted grating characterized by a height, a period, and a slant angle of the plurality of slanted ridges configured to cause destructive interference between ambient light diffracted by different portions of the slanted grating in paragraph 0005.  
Regarding claim 12, Lee discloses the gratings configured to diffract display light of different respective colors or display light for different respective fields of view in paragraphs 0078, 0079 and 0095.


Regarding claims 13 and 14, Lee teaches the claimed invention except for specifically stating a second substrate, a second grating, and third and fourth antireflection layers.  However, since Lee discloses a first substrate, a first grating and first and second antireflection layers as described in the rejection of claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second substrate, a second grating, and third and fourth antireflection layers since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 15, Lee discloses an angular-selective transmissive layer configured to reflect, diffract, or absorb ambient light incident on the angular-selective transmissive layer with an incidence angle greater than a threshold value in paragraph 0004.
Regarding claim 16, Lee discloses a curved substrate in paragraph 0070.

Claims 2-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2019/0227321 A1) in view of Chang et al. (US 2019/0369294 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 2, 3 and 5, Lee teaches the claimed invention except for the antireflection layer comprising an array of microstructures.  Chang discloses an antireflection layer (Figs. 1A-1D) comprising a two-dimensional array of microstructures (515 in Figs. 5A-5F) including vertical pillars or cones in paragraph 0029.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a reflection layer comprising an array of microstructures as disclosed by Chang in the device of Lee for the purpose of enhancing the antireflective properties, resulting in a higher quality signal.  
Regarding claim 4, the proposed combination of Lee and Chang teaches the claimed invention except for the refractive index of the microstructures less than a refractive index of the substrate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate from a higher index material in order to provide optimum transmissivity at the desired wavelengths of light, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, the proposed combination of Lee and Chang teaches the claimed invention except for specifically stating the period.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed period in order to reduce reflections of the accompanying optical components such as the grating in the proposed combination in order to lead to improved signal transmission, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, the proposed combination of Lee and Chang teaches the claimed invention except for specifically stating the reflectivity.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed reflectivity in order to reduce reflections leading to improved signal transmission, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments, see pages 2-3, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 3, 2022